R. W. WALKER, J.
Appellate courts are wisely reluctant to disturb the decisions of a chancellor upon mere questions of fact. In the present case, the onus was upon the complainant to establish the charges of the bill; and we would be unwilling to reverse the decree of the chan*64cellor, unless satisfied that there was a decided preponderance of tbe evidence against tbe conclusions adopted by him. As is not unusual in cases of this sort, tbe conflict in tbe evidence is considerable. Undoubtedly, there is a good deal of testimony which tends strongly to establish the donor’s mental incapacity ; but no inconsiderable portion of this proceeds from witnesses whose credit has been successfully impeached. Oh the other hand, quite a number of witnesses sustain the capacity of the donor, and the testimony of some of them is very emphatic and satisfactory. On the whole, we are not so well convinced that the chancellor erred in his decision upon the question of fact submitted to him, that we are willing to reverse his decree; and it must, therefore, be affirmed.